DETAILED ACTION
This action is in reply to the submission filed on 11/03/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s amendments to claim 1 are acknowledged.
Claims 1-6 are currently pending and have been examined under the effective filing date of 12/8/2017.
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2021 has been entered.
Response to Arguments
Applicant's arguments filed 11/03/2021 have been fully considered and not found persuasive.  Examiner thanks Applicant for the concise and clear explanation of present application and cited references relied upon.  Art teaching a method and system of a supply chain generation and techniques to match 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims have grammatical and idiomatic errors that render certain limitations unclear.  Specifically, claim 1 recites “receive, from the memory, a business entity code representing each business entity and an item code representing an item related to the transaction are independently used in result information on a supply chain operation of the plurality of business entities,” and “assign, for each business entity of the plurality of business entities, a relationship in the transaction time series information table in each business entity is analyzed and a virtual business entity code on a supply-side and a virtual business entity code on a demand-side.”  If Applicant intends these limitations to read, “receive, from the memory, a business entity code representing each business entity and an item code representing an item related to the transaction that are independently used in result information on a supply chain operation of the plurality of business entities” and “assign, for each business entity of the plurality of business entities that is analyzed, a relationship in the transaction time series information table  for a virtual business entity code on a supply-side and a virtual business entity code on a demand-side,” please amend the claims. Otherwise, Applicant is asked to amend the claims to clarify the intended structure of the system described within.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kanatani (JP 2015069236A) in view of Gurumohan et al. (Pub. No. US 2018/0330315 A1,) and in further view of Saito et al. (Pub. No. US 2011/0125543 A1). 
Regarding Claim 1, Kanatani teaches:
a memory, an auxiliary storage device: an input/output device: a network interface and; a processor, the processor communicatively coupled to the memory, the auxiliary storage device, the input/output device and the network interface, the processor configured to: (Kanatani ¶0031; information processing apparatus 500 can be implemented by, for example, any information processing apparatus such as a general-purpose computer or server, the recording medium 512 is, for example, a hard disk drive (HDD), and the network I / F 515 is, for example, a LAN port. . The ROM 513 stores firmware for controlling the information processing apparatus 500, and the storage medium 512 stores an OS and an application program)
receive, from the memory, a business entity code representing each business entity and an item code representing an item related to the transaction (Kanatani ¶0052; master product code included in the match entry as a master product code corresponding to each entry of wholesale data. … the master facility code corresponding to each entry of the wholesale data) are independently used in result information on a supply chain operation of the plurality of business entities, (Kanatani ¶0010; product master of the pharmaceutical which the service provider of statistical data manages. … the facility master of the medical related facility which the service provider of statistical data manages)
extract transaction information from the result information and create a transaction time series information table, (Kanatani ¶0047; partial period earlier in time for all of the plurality of partial periods that make up the statistical object period The same processing is repeated until the last day in the order of the partial period later in time from the Due to the daily update of the drug bridge file)
assign, for each business entity of the plurality of business entities, a relationship in the transaction time series information table in each business entity is analyzed and a virtual business entity code on a supply-side and a virtual business entity code on a demand-side, (Kanatani ¶0010; sales company bridge file for specifying a wholesale sales company name from a wholesale sales company code. … the medical related institution bridge file for specifying a master institution code from a wholesale institution code, a wholesale institution name, and a wholesale institution address) Examiner notes this citation distinguishing from supply and demand sides with specific codes. Further ¶0048 of Kanatani teaches a virtual “temporary” code (bridge entry adding unit 536 adds the wholesale product name of the unmatched entry as a temporary master product name, together with the temporary master product code, to the unknown product master)
wherein at least two of the plurality of business entities have the virtual business entity code on the supply-side that are identical and at least two of the plurality of business entities have the virtual business entity code on the demand-side that are identical, Examiner notes that ¶0014 of Kanatani (wholesale data may be collected in units of partial periods obtained by dividing the target period of statistical data into a plurality of partial periods) shows that the sales data may have multiple entries from the same entity.
select, from the plurality of business entities, two business entities and corresponding time series data, (Kanatani ¶0040; display unit 533 displays a selection screen capable of selecting one of the master product names included in the similar entry found in S903 on the display (not shown) (see FIG. 10).)
select all entries having the corresponding demand-side actual item code and select all entries having the corresponding supply-side actual item code, (Kanatani ¶0045; bridge entry addition unit 536 adds an entry including the wholesale product code and the wholesale product name included in the unmatched entry, and the master product code acquired in S906 to the pharmaceutical bridge file. As a result, the medicine bridge file of FIG. 6 (a) is updated as shown in FIG. 6 (b). When multiple unmatched entries are detected, the same process is performed for all unmatched entries. Also, the sales company bridge file is similarly updated as needed)
acquire, using the extracted demand-side virtual business entity code, business entity information, (Kanatani ¶0052; match entry detection unit 541 detects a master product code included in the match entry as a master product code corresponding to each entry of wholesale data. Similarly, the match entry detection unit 541 also detects the master facility code corresponding to each entry of the wholesale data, using the medical facility bridge file)
select, based on the user selection, a combination of one of the demand-side actual counterparty codes and one of the supply-side actual counterparty codes that have the smallest similarity degree, and generate a unique virtual counterparty code, (Kanatani ¶0045; bridge entry addition unit 536 adds an entry including the wholesale product code and the wholesale product name included in the unmatched entry, and the master product code acquired in S906 to the pharmaceutical bridge file.)
generate a new unique virtual item code, and store in a logical model information table where a virtual item code is assigned with respect to an item code related to the transaction of a business entity of the virtual business entity code on the supply side and a business entity of the virtual business entity code on the demand side, (Kanatani ¶0048; bridge entry addition unit 536 adds an entry to the pharmaceutical bridge file, but the master product code of this entry is the temporary master product code acquired in S 906 (see entry 11 in FIG. 6C). ). Further, the bridge entry adding unit 536 adds the wholesale product name of the unmatched entry as a temporary master product name, together with the temporary master product code, to the unknown product master)
Kanatani does not teach, but Gurumohan teaches:
calculate a distance between the time series data of the selected two business entities, store the calculated distance, and repeat the calculation for each of the plurality of business entities, (Gurumohan ¶0216; the peak threshold is dynamically determined based on one or more parameters; ¶0221; Selecting one of the identified instances includes determining whether any time value of the identified instances in the analog signal is the same or within a threshold range of the beginning time value associated with the selected peak and selecting the identified instance with a time value that is within the threshold range and closest to the beginning time value of the selected peak.)
select a smallest calculated distance of the virtual business entity code on the demand-side and a corresponding demand-side actual item code, and select a smallest calculated distance of the virtual business entity code on the supply-side and a corresponding supply-side actual item code, (Gurumohan ¶0221; Selecting one of the identified instances includes determining whether any time value of the identified instances in the analog signal is the same or within a threshold range of the beginning time value associated with the selected peak and selecting the identified instance with a time value that is within the threshold range and closest to the beginning time value of the selected peak.)
calculate a similarity degree of a demand-side actual counterparty code using the corresponding demand-side actual item code for each entry and calculate a similarity degree of a supply-side actual counterparty code using the corresponding supply-side actual item code for each entry, (Gurumohan ¶0229; determining whether any time value of the identified instances in the analog signal is the same or within a threshold range of the beginning time value) Examiner notes that the time value is compared to a calculated threshold, and this comparison is a similarity degree of the item, or instance.
determine, for each entry, if a distance between entries is close by determining if the similarity degree is equal to or less than a predetermined threshold, and if the similarity degree is equal to or less than a predetermined threshold extract the demand-side virtual business entity code for that entry, (Gurumohan ¶0281; for each specified/required component ingredient item of the transactions, corresponding eligible candidate content fill level change event(s), if any, that match the component ingredient item and are within the threshold time range are identified; ¶0283; In some embodiments, matching using the alternative criteria includes increasing the threshold time range to increase the number of eligible matches; ¶0284; when the quantity of a fill level change event is detected to be larger than the amount of the matched specified/required component ingredient item of a transaction by a threshold percentage amount, any other unmatched specified/required component ingredient item instance (of the same specific item or item type) of transactions within the threshold time of the time of the fill level change event are matched to the same fill level change event.)
select the demand-side actual item code with the smallest calculated distance with respect to the supply-side actual item code in entry of the selected combination of the one of the demand-side actual counterparty code and the one of the supply- side actual counterparty code, (Gurumohan ¶0221; selecting the identified instance with a time value that is within the threshold range and closest to the beginning time value of the selected peak; ¶0281; one of the corresponding specified/required component ingredient items of a transaction is matched to the content change event based on a comparison of the associated quantities, time difference, and/or item match/type)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system Kanatani with the known technique of transaction matching using timed events in Gurumohan because applying the known technique would have yielded predictable results and resulted in an improved system by allowing the system to identify transactions with each other. (Gurumohan ¶0267; allow identification of any of the content fill level change events that are unable to be matched to a correlating POS transaction,)
Kinati as modified by Gurumohan does not teach, but Saito teaches:
a supply chain model generation system, for improving discrepancies among a plurality of business entities, which generates a logical model related to a transaction of a supply chain constituted of the plurality of business entities, (Saito Fig. 5 S104, build a supply chain model) (Saito ¶0055, A supply chain 200 generally includes a plurality of operation areas and made up of a series of these operation areas.  In the present embodiment, the operation areas are divided as a material procurement operation area (a material procurement division), a production operation area (a production division), and a sales operation area (a sales division) … outlet dealers in the sales division of the manufacturing company producing the products and/or sales companies independent from the manufacturing company, such as a special dealer and an agent.  Thus, the sales bases 205a to 205c may be apart from the sales division 205 as a separate organization.)
display to a user the business entity information, (Saito ¶0084; a person in charge of evaluation evaluates and reviews the results of the simulation (the inventory quantity, the inventory value, and the physical distribution cost).)
receive an input from the user selecting at least one of the entries, (Saito ¶0093; (Step S107: NO), the conditions are reset in Step S105 to perform another simulation. When no further simulation is necessary (Step S107: YES), the results of the simulation are stored in the database 1 in Step S108.)
display the logical model information table via the input/output device, and (Saito ¶0094, In Step S109, the results of the simulation are transferred from the database 1 to the ERP package 300, and reflected in the data and information in the ERP package 300.)
generate a supply chain model for a simulation using the new unique virtual item code and the unique virtual counterparty code (Saito Fig. 5 s102 and 103; created change plan and simulation data)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system Kanatani with the known technique of supply chain model generation in Saito because applying the known technique would have yielded predictable results and resulted in an improved system by using the supply chain data to output a model. (Saito Fig. 5 s102 and 103; created change plan and simulation data)

Regarding Claim 2, Kanatani as modified by Gurumohan and Saito discloses the supply chain model generation system according to claim 1, wherein 
the virtual business entity code assigned to each one of the plurality of business entities, an actual counterparty code of a counterparty in a transaction, an actual item code of an item in a transaction, and a date related to a transaction are associated for each business entity in the transaction time series information table, (Kanatani ¶0048; bridge entry addition unit 536 adds an entry to the pharmaceutical bridge file, but the master product code of this entry is the temporary master product code acquired in S 906 (see entry 11 in FIG. 6C). ). Further, the bridge entry adding unit 536 adds the wholesale product name of the unmatched entry as a temporary master product name, together with the temporary master product code, to the unknown product master)
a virtual business entity code, an actual counterparty code, and an actual item code related to one side of a transaction are respectively set as a supply-side virtual business entity code, a supply-side actual counterparty code, and a supply- side actual item code and a virtual business entity code, an actual counterparty code, and an actual item code related to a partner side of the transaction are respectively set as a demand-side virtual business entity code, a demand-side actual counterparty code, and a demand-side item code, to be associated as one transaction time series information, and (Kanatani ¶0049; temporary master product code "901" and the temporary master product name "CCCC10" are replaced with the appropriate master product code "323" and the master product name)
Kanatani does not, but Gurumohan does disclose: 
a mutual distance of entries in the transaction time series information table is obtained based on the date related to the transaction, (Gurumohan ¶0267; determining type and amount of component ingredient(s) of the sold item, and matching the component ingredient(s) to one or more corresponding entries in the content fill level change events based at least in part on matching associated time values.)
the mutual distance of the transaction time series information is held in a first learning information table. (Gurumohan ¶0042; a table/database/data structure that maps fill level (e.g., fill height, height between liquid surface and sensor device 100, etc.) to liquid volume of the container is utilized to determine liquid volume corresponding to the determined fill level.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system Kanatani with the known technique of transaction matching using timed events in Gurumohan because applying the known technique would have yielded predictable results and resulted in an improved system by allowing the system to identify transactions with each other. (Gurumohan ¶0267; allow identification of any of the content fill level change events that are unable to be matched to a correlating POS transaction)

Regarding Claim 3, Kanatani as modified by Gurumohan and Saito discloses the supply chain model generation system according to claim 2, wherein 
a supply-side virtual business entity code and a supply-side actual counterparty code in the first learning information table are selected as a group, (Kanatani ¶0041; selection screen also includes the master product name and the master sales company name included in the similar entry found in S903.)
a demand-side virtual business entity code and a demand-side actual counterparty code of the first learning information table are selected as a group for the group of the selected supply-side virtual business entity code and the selected supply-side actual counterparty code, (Kanatani ¶0044; code acquisition unit 535 selects a master product code (in the example of FIG. 2A) corresponding to the master product name selected on the selection screen from the product masters based on the information received in step S905)
the new unique virtual counterparty code is generated and the virtual counterparty code is stored in a business entity code conversion information table in association with the supply-side virtual business entity code and the demand-side actual counterparty code, and (Kanatani ¶0045; bridge entry addition unit 536 adds an entry including the wholesale product code and the wholesale product name included in the unmatched entry, and the master product code acquired in S906 to the pharmaceutical bridge file)
the virtual counterparty code is stored in the business entity code conversion information table in association with the demand-side virtual business entity code and the supply-side actual counterparty code. (Kanatani ¶0046; similar entry search unit 532 searches for similar entries from the facility master. The display unit 533 displays a selection screen similar to that of FIG. 10 including information on medical related facilities. The receiving unit 534 receives the selection information on the selection screen, and the code acquisition unit 535 acquires a master facility code corresponding to the selected master facility name. The bridge entry adding unit 536 adds an entry including the wholesale facility code, the wholesale facility name, and the wholesale facility address included in the unmatched entry, and the master facility code acquired by the code acquisition unit 535 to the medical related facility bridge file.)
Kanatani does not, but Gurumohan does disclose: 
entries having the selected demand-side actual item code are selected and distances in the entries are extracted, and further a sum of the distances of the selected demand-side actual item code is calculated, (Gurumohan ¶0267; determining type and amount of component ingredient(s) of the sold item, and matching the component ingredient(s) to one or more corresponding entries in the content fill level change events based at least in part on matching associated time values.) and then the sum is set as a similarity degree of a group of the supply-side virtual business entity code and the supply-side actual counterparty code and a group of the demand-side virtual business entity code and the demand-side actual counterparty code, (Gurumohan ¶0281; for each specified/required component ingredient item of the transactions, corresponding eligible candidate content fill level change event(s), if any, that match the component ingredient item and are within the threshold time range are identified,)
the combination of the demand-side actual counterparty code with the supply-side actual counterparty code where the similarity degree is the smallest is selected, (Gurumohan ¶0281; candidate content fill level change events for a transaction are filtered to identify only the candidate content fill level change events that are for the same corresponding item as the component ingredient item of the product of the transaction to be matched)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system Kanatani with the known technique of transaction matching using timed events in Gurumohan because applying the known technique would have yielded predictable results and resulted in an improved system by allowing the system to identify transactions with each other. (Gurumohan ¶0267; allow identification of any of the content fill level change events that are unable to be matched to a correlating POS transaction)

Regarding Claim 4, Kanatani as modified by Gurumohan and Saito discloses the supply chain model generation system according to claim 3, wherein 
the new unique virtual item code is generated and stored in an item code conversion information table in association with the supply-side virtual business entity code and the supply-side actual item code, and (Kanatani ¶0048; a virtual “temporary” code (bridge entry adding unit 536 adds the wholesale product name of the unmatched entry as a temporary master product name, together with the temporary master product code, to the unknown product master)
the virtual item code is stored in the item code conversion information table in association with the demand-side virtual business entity code and the demand- side actual item code. (Kanatani ¶0046; The bridge entry adding unit 536 adds an entry including the wholesale facility code, the wholesale facility name, and the wholesale facility address included in the unmatched entry, and the master facility code acquired by the code acquisition unit 535 to the medical related facility bridge file.))
Kanatani does not, but Gurumohan does disclose: 
the demand-side actual item code of which a distance to the supply-side actual item code is the smallest is selected in the entry of a combination of the supply-side actual counterparty code and the demand-side actual counterparty code in the first learning information table, (Gurumohan ¶0281; candidate content fill level change events for a transaction are filtered to identify only the candidate content fill level change events that are for the same corresponding item as the component ingredient item of the product of the transaction to be matched)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system Kanatani with the known technique of transaction matching using timed events in Gurumohan because applying the known technique would have yielded predictable results and resulted in an improved system by allowing the system to identify transactions with each other. (Gurumohan ¶0267; allow identification of any of the content fill level change events that are unable to be matched to a correlating POS transaction)

Regarding Claim 5, Kanatani as modified by Gurumohan and Saito discloses the supply chain model generation system according to claim 4, 
the transaction time series information table further has a field of a transaction type, (Kanatani ¶0037; wholesale product name “BBBB20” exists in FIG. 6 (a), “BBBB20T” included in entry 3 of FIG. 1 (a) The product name is not included. Such a situation occurs when, for example, a drug that was previously described as "BBBB20" by a wholesaler is described as "BBBB20T" because of a fluctuation in notation or a change in notation)
for each entry of the transaction time series information table, 
the item code conversion information table is searched using the virtual business entity code and the actual item code as search keys and a corresponding virtual item code is acquired, and is stored in a virtual item code of the logical model information table, (Kanatani ¶0039; similar entry search unit 532 searches the product master for an entry (similar entry) including a master product name similar to the wholesale product name included in the unmatched entry.) 
a business entity code conversion information table is searched using the virtual business entity code and the actual counterparty code as search keys and a corresponding virtual counterparty code is acquired, (Kanatani ¶0038; unmatched entry detection unit 531 searches the selling company bridge file for an entry including the same wholesale selling company code as the wholesale selling company code included in the product code included in the unmatched entry)
if the transaction type of the entry in the transaction time series information table is determined to be "Outbound", the virtual business entity code in the entry and the virtual counterparty code in the entry are stored in the logical model information table as the supply-side virtual business entity code and the demand- side virtual business entity code, and (Kanatani ¶0040; shown in FIG. 10, the selection screen is specified as corresponding to the wholesale product name "BBBB20T" of the unmatch entry, the wholesale company code "46" of the unmatch entry, and the wholesale company code "46" in S902. It includes the wholesale company name "B Pharmaceutical" and the unmatched entry product code (the wholesale product code minus the wholesale company code) Examiner notes master and wholesale notations correspond to inbound/outbound or demand/supply sides.
if the transaction type of the entry in the transaction time series information table is determined to be "Inbound", the virtual business entity code in the entry and the virtual counterparty code in the entry are stored in the logical model information table as the demand-side virtual business entity code and the supply- side virtual business entity code. (Kanatani ¶0041; selection screen also includes the master product name and the master sales company name included in the similar entry found in S903. The master product name “DDDD10T” and the master sales company name “unknown” correspond to the entries included in the unknown product master) Examiner notes master and wholesale notations correspond to inbound/outbound or demand/supply sides.

Regarding Claim 6, Kanatani as modified by Gurumohan and Saito discloses the supply chain model generation system according to claim 2, wherein 
the supply-side virtual business entity code and the supply-side actual counterparty code in the first learning information table are selected as a group, (Kanatani ¶0048; acquisition unit 535 acquires a temporary master product code. ... In S 907, the bridge entry addition unit 536 adds an entry to the pharmaceutical bridge file, but the master product code of this entry is the temporary master product code acquired in S 906 (see entry 11 in FIG. 6C). ). Further, the bridge entry adding unit 536 adds the wholesale product name of the unmatched entry as a temporary master product name, together with the temporary master product code, to the unknown product master)
a demand-side virtual business entity code and a demand-side actual counterparty code of the first learning information table are selected as a group for the group of the selected supply-side virtual business entity code and the selected supply-side actual counterparty code, (Kanatani ¶0041; selection screen also includes the master product name and the master sales company name included in the similar entry found in S903. The master product name “DDDD10T)
the second learning information table is displayed on a terminal and selection of the entry from a user is input, and the logical model information table is generated based on information of the selected entry of the second learning information table. (Kanatani ¶0046; the similar entry search unit 532 searches for similar entries from the facility master. The display unit 533 displays a selection screen similar to that of FIG. 10 including information on medical related facilities. The receiving unit 534 receives the selection information on the selection screen, and the code acquisition unit 535 acquires a master facility code corresponding to the selected master facility name.)
Kanatani does not, but Gurumohan does disclose: 
a demand-side actual item code having the smallest distance to a supply-side actual item code corresponding to entries of the demand-side virtual business entity code and the demand-side actual counterparty code of the first learning information table is selected, (Gurumohan ¶0281; candidate content fill level change events for a transaction are filtered to identify only the candidate content fill level change events that are for the same corresponding item as the component ingredient item of the product of the transaction to be matched)
entries having the selected demand-side actual item code are selected and distances in the entries are extracted, and further a sum of the distances of the selected demand-side actual item code is calculated, (Gurumohan ¶0267; determining type and amount of component ingredient(s) of the sold item, and matching the component ingredient(s) to one or more corresponding entries in the content fill level change events based at least in part on matching associated time values.) and then the sum is set as a similarity degree of the group of the supply-side virtual business entity code and the supply-side actual counterparty code and the group of the demand-side virtual business entity code and the demand-side actual counterparty code, (Gurumohan ¶0281; for each specified/required component ingredient item of the transactions, corresponding eligible candidate content fill level change event(s), if any, that match the component ingredient item are within the threshold time range are identified,)
the group of the supply-side virtual business entity code and the supply-side actual counterparty code and the group of the demand-side virtual business entity code and the demand-side actual counterparty code of which the similarity degree is equal to or less than a predetermined threshold value are stored in a second learning information table in a state of being associated with the similarity degree, (Gurumohan ¶0281; candidate content fill level change events for a transaction are filtered to identify only the candidate content fill level change events that are for the same corresponding item as the component ingredient item of the product of the transaction to be matched)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system Kanatani with the known technique of transaction matching using timed events in Gurumohan because applying the known technique would have yielded predictable results and resulted in an improved system by allowing the system to identify transactions with each other. (Gurumohan ¶0267; allow identification of any of the content fill level change events that are unable to be matched to a correlating POS transaction)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-272-3662.  The examiner can normally be reached Monday through Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at 571-270-3923.  The fax number for the organization where this application or proceeding is assigned is 571-273-5266.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free.) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/ANT/          Examiner, Art Unit 3687                                                                                                                                                                                            
	
	
	/SANGEETA BAHL/          Primary Examiner, Art Unit 3629